Citation Nr: 1219518	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  97-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic heart disorder to include arteriosclerotic heart disease.  

2.  Entitlement to service connection for a chronic penile disorder to include Peyronie's disease.  

3.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD) with a bipolar Type II disorder and recurrent major depressive episodes for the period prior to May 12, 1997.  

4.  Entitlement to an increased disability evaluation for the Veteran's diabetes mellitus, currently evaluated as 40 percent disabling.  

5.   Entitlement to an increased evaluation for the Veteran's low back strain, currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased disability evaluation for the Veteran's left (minor) shoulder adhesive capsulitis, currently evaluated as 10 percent disabling.  
7.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for the period prior to May 12, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The RO had active service from February 1969 to November 1970 and from June 1971 to July 1974.  The Veteran served in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating decision of the Los Angeles, California, Regional Office (RO) which, in pertinent part, granted service connection for PTSD; assigned a 30 percent evaluation for that disability; effectuated the award as of July 24, 1996; determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for head injury residuals; denied that claim; and denied increased evaluations for both the Veteran's low back strain and left (minor) shoulder adhesive capsulitis.  In May 1997, the Veteran submitted a notice of disagreement (NOD) with the initial evaluation assigned for his PTSD and the denial of increased evaluations for both his low back strain and left shoulder disorder.  In June 1997, the RO issued a statement of the case (SOC) to the Veteran.  In September 1997, the Veteran submitted a Appeal to the Board (VA Form 9).  

In August 1999, the RO denied a TDIU.  In September 1999, the Veteran submitted a NOD with the denial of a TDIU.  In May 2000, the RO, in pertinent part, granted a 100 percent evaluation for the Veteran's PTSD and effectuated the award as of May 12, 1997.  In October 2001, the Board remanded the issues of the Veteran's entitlement to service connection for head injury residuals and increased evaluations for both his low back strain and his left shoulder disorder to the RO for additional action.  

In January 2003, the RO increased the evaluation for the Veteran's low back strain from 10 to 20 percent and effectuated the award as of August 13, 1996.  In September 2003, the Board denied service connection for head injury residuals and remanded the issues of increased evaluations for the Veteran's low back strain and left shoulder disorder to the RO for additional action.  

In February 2007, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with a bipolar Type II disorder and recurrent major depressive episodes evaluated as 100 percent disabling.  In September 2010, the RO, in pertinent part, denied both service connection for a heart disorder and Peyronie's disease and an increased evaluation for the Veteran's diabetes mellitus.  In September 2010, the Veteran submitted a NOD with the denial of service connection for Peyronie's disease.  In February 2011, the Veteran submitted a NOD with the denial of both service connection for a heart disorder and an increased evaluation for his diabetes mellitus.  

The Board has reframed the issues of service connection for a heart disorder and a penile disorder as entitlement to service connection for a chronic heart disorder to include arteriosclerotic heart disease and a chronic penile disorder to include Peyronie's disease in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the RO if further action is required on his part.  

In his September 1997 substantive appeal, the Veteran advanced informal claims of entitlement to service connection for both left foot fracture residuals and hemorrhoids.  In March 2004, the Veteran submitted an informal claim of entitlement to service connection for sleep apnea.   In February 2011, the Veteran submitted informal claims of entitlement to increased evaluations for his hypertension, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

A September 1999 Social Security Administration (SSA) award letter states that the Veteran had been awarded SSA disability benefits effective as of October 1998.  The documentation considered by the SSA in granting the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In its September 2003 Remand instructions, the Board directed that the Veteran was to be afforded a VA spine examination.  The examiner was to opine "as to whether it is at least as likely as not that any current degenerative disc disease of the lumbar spine or lumbar facet arthropathy resulted from the inservice motor vehicle accident or other incident of service or is otherwise due to the service-connected low back disability."  The Veteran was afforded the requested VA spine examination in July 2004.  The Veteran was diagnosed with lumbar spine degenerative disc disease.  The examiner opined that "the degenerative disc disease of the lumbar spine is as likely as not a result of his motor vehicle accident while in the service."  The RO has not adjudicated the issue of the Veteran's entitlement to service connection for lumbar spine degenerative disc disease.  The Board finds that the issue of service connection is inextricably intertwined with the certified issue of an increased evaluation for the Veteran's low back strain.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).   

The Veteran has submitted timely NODs with the denial of service connection for both a chronic heart disorder and a chronic penile disorder; an increased evaluation for his diabetes mellitus; and a TDIU for the period prior to May 12, 1997.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Clinical documentation dated after April 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his lumbar spine and left shoulder disorders after April 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after April 2011.  

3.  Contact the SSA and request that it provide copies of all records developed in association with the Veteran's award of disability benefits for incorporation into the record.  

4.  Adjudicate the issue of service connection for chronic lumbar spine degenerative disc disease.  The Veteran and his accredited representative should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not on appeal unless there is both a NOD and a substantive appeal as to the issue.  

5.  Issue a SOC to the Veteran and his accredited representative which addresses the issues of service connection for both a chronic heart disorder and a chronic penile disorder; an increased evaluation for the Veteran's diabetes mellitus; and a TDIU for the period prior to May 12, 1997.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

